                             Case 2:19-cr-00080-RJS Document 7 Filed 03/28/19 Page 1 of 4

        Order Setting Conditions of Release (Modified 03/17 UT)                                                               Page 1 of 4 Pages

                                                                                                           1Yt,o0
                                                                                                                    llV {J,
                             United States District CoUit-~%~~rt
                                                         '~
                                                                 8h
                                                              I Op Sh                                                                   uf
                                                        CENTRAL DISTRICT OF UTAH                      ByD. 41,q   '"'4H 2             tJ14ff~!Cf
                                                                                                                   OA,1~
                                                                                                             DspulY     S, Cf.~
            UNITED STATES OF AMERICA                                               ORDER SETTING c1.s1;1(                            I/fr"
                                       v.                                       CONDITIONS OF RELEASE
                          Ralph David Brinton

                                                                                 Case Number: 2: 19-CR-80-RJS


             IT IS SO ORDERED that the release of the defendant is subject to the following conditions:

             ( 1)       The defendant must not commit any offense in violation of federal, state or local or tribal Jaw while on
                        release in this case.

             (2)        The defendant must immediately advise the court, defense counsel and the U.S. attorney in writing of any
                        change in address and telephone number.

             (3)        The defendant must appear in court as required and must surrender for service of any sentence imposed.
                    The defendant must next appear at (if blank, to be notified)                              Courtroom 3.100
                                                                                                                         PLACE

                                            United States District Court                       on
                                                  District of Utah
                                                                                                            5/28/2019 at 8:30 AM
                                               351 S. West Temple
                                             Salt Lake City, UT 84101
                                                                                                                  DATE AND TIME




                                          Release on Personal Recognizance or Unsecured Bond

              IT IS FURTHER ORDERED that the defendant be released provided that:

   ( ")       (4)       The defendant promises to appear in court as required and to surrender for service of any sentence
                        imposed.

   ()        (5)        The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

                                                                                     dollars   ($)

              in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




WHITE COPY - COURT YELLOW - DEFENDANT                     BLUE- U.S. ATTORNEY   PINK - U.S. MARSHAL       GREEN - PRETRIAL SERVICES
                             Case 2:19-cr-00080-RJS Document 7 Filed 03/28/19 Page 2 of 4

   Additional Conditions of Release (Modified 03/17 UT)                                                                      Page 2 of 4 Pages


                                                          Additional Conditions of Release

            Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant
   and the safety of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the
   conditions marked below:

   ( )       (6)        The defendant must:

             () (a) maintain or actively seek verifiable employment and/or maintain or commence an educational program as approved
                    by the pretrial officer.
             () (b) abide by the following restrictions on his/her personal associations, place of abode, or travel:
                () (i) maintain residence and do not change without prior permission from the pretrial officer.
                () (ii) not travel outside the state of Utah without prior permission from the pretrial officer.
                () (iii) not travel outside the United States without prior permission from the Court.
             () (c) maintain residence at a halfway house or community correction center.
             () (d) avoid all contact with those named persons, who are considered either alleged victims, potential witnesses and/or
                    codefendants.
             () (e) report on a regular basis to the pretrial officer as directed.
             () (t) not possess a firearm, ammunition, destructive device, or other dangerous weapon.
             () (g) ( ) not use alcohol, ( ) not use alcohol to excess, ( ) not frequent establishments where alcohol is the main item of
                    order.
             () (h) not use or unlawfully possess a narcotic drug and other controlled substances defined in 21 U.S.C.§ 802 unless
                    prescribed by a licensed medical practitioner. Prescriptions should be reported to the pretrial officer.
             () (i) submit to drug/alcohol testing as directed by the pretrial officer:
                () (i) if testing reveals illegal drug use, the defendant must participate in drug and/or alcohol abuse treatment, if
                         deemed advisable by the pretrial officer; defendant shall pay all or part of the cost of the program, based upon
                         your ability to pay as the pretrial officer determines.
                () (ii) if testing reveals illegal drug use, the court will be notified immediately, with further action to be determined.
             () G) participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by
                    the pretrial officer; defendant shall pay all or part of the cost of the program, based upon your ability to pay as the
                    pretrial officer determines.
             () (k) undergo mental health evaluation and complete any recommended treatment, as directed by the pretrial officer, and
                    take any mental health medications as prescribed; defendant shall pay all or part of the cost of the program, based
                    upon your ability to pay as the pretrial officer determines.
             () (l) surrender any passport to the United States Clerk of the Court, District of Utah.
             () (m) not obtain or apply for passport.
             () (n) not incur new credit charges or open additional lines of credit without prior permission from the pretrial officer.
             () (o) not be employed in any fiduciary capacity or any position allowing access to credit or personal information of
                    others.
             () (p) not view, access or possess any sexually explicit materials.
             () (q) not have contact with those individuals under 18 years of age without adult supervision except as approved by the
                    pretrial officer.
             () (r) participate in one of the following location restriction program components and abide by its requirements as the
                    pretrial officer instructs:
                () (i) Curfew. You are restricted to your residence every day ( ) from                 to          or ( ) as directed by the
                          pretrial officer; or
                () (ii) Home Detention. You are restricted to your residence at all times except for employment, education, religious
                          services, medical, substance abuse or mental health treatment, attorney visits, court appearances, court-ordered
                          obligations, or other activities preapproved by the pretrial officer; or
                () (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities and court
                          appearances or other activities specifically approved by the court.
                     (iv) Inclusion Zone. You are required to be at the following location(s) at the following time(s):

                         (v) Exclusion Zone. You are restricted from the following area(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             () (s)     be monitored by the form oflocation monitoring indicated below, and abide by all technology and program
                        requirements. The defendant shall pay all or part of the costs of participation in the location monitoring program as
                        directed by the court and the pretrial services officer.                                                    ·
                   ()   (i) Radio Frequency (RF) Monitoring;

WHITE COPY - COURT YELLOW - DEFENDANT                     BLUE- U.S. ATTORNEY   PINK - U.S. MARSHAL         GREEN - PRETRIAL SERVICES
                             Case 2:19-cr-00080-RJS Document 7 Filed 03/28/19 Page 3 of 4

   Additional Conditions of Release (Modified 03/17 UT)                                                                      Page 3 of 4 Pages

                   ()   (ii) Global Positioning Satellite (GPS) Monitoring;
                   ()   (iii) Voice Recognition Monitoring;
                   ()   (iv) Remote Alcohol Testing;


                                                Additional Conditions of Release Continued

             () (t)     be monitored by the form oflocation monitoring technology, at the discretion of the pretrial services officer, and
                        abide by all technology and program requirements. The defendant shall pay all or part of the costs of participation in
                        the location monitoring program as directed by the court and the pretrial services officer.
             () (u)     submit person, residence, office, or vehicle to a search, conducted by the pretrial officer at a reasonable time and in
                        a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of
                        release; failure to submit to a search may be grounds for revocation; the defendant will warn any other residents that
                        the premises may be subject to searches pursuant to this condition.
             () (v)     participate in the United States Probation and Pretrial Services Office Computer and Internet Monitoring Program
                        under a ( ) co-payment plan or ( ) non-co-payment plan, and will comply with the provisions outlined in:
                   ()   (i) Appendix A - Limited Internet Access (Computer and internet use, as approved);
                   ()   (ii) Appendix B - Restricted Internet Access (Computer access only, as approved);
                   ()   (iii) Appendix C - Restricted Computer Access (No computer or internet access except for approved employment).

                        All computers, internet accessible devices, media storage devices, and digital media accessible to the defendant are
                        subject to manual inspection/search, configuration, and the installation of monitoring software and/or hardware.

                        The defendant must submit person, residence, office, or vehicle to a search, conducted by the pretrial officer at a
                        reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
                        violation of a condition ofrelease; failure to submit to a search may be grounds for revocation; the defendant will
                        warn any other residents that all computers, internet accessible devices, media storage devices, and digital media
                        may be subject to searches pursuant to this condition.

             () (w) execute a bond or an agreement to forfeit upon failing to appear as required, the following sum of money or
                    designated property.
             () (x) post with the court the following indicia of ownership of the above-described property, or the following amount or
                    percentage of the above-described money:
             () (y) execute a bail bond with solvent sureties in the amount of$
             () (z) be placed in the custody of a third party, who agrees (a) to supervise the defendant in accordance with all the
                    conditions ofrelease, (b) to use every effort to assure the appearance of the defendant at all scheduled court
                    proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions ofrelease or
                    disappears.

                        (Name of person or organization)
                        (Address)
                        (City and state) (Tel no.)

                                                                      Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       Custodian or Proxy
   ()        (7)        The defendant must cooperate in the collection ofa DNA sample ifthe collection is authorized by
                        42 U.S.C. § 14135a.

   ()        (8)        Attend Pretrial Pathways Program as directed by Pretrial Services.

   ()        (9)        Additional conditions:




WHITE COPY - COURT YELLOW - DEFENDANT                     BLUE - U.S. ATTORNEY   PINK - U.S. MARSHAL        GREEN - PRETRIAL SERVICES
                              Case 2:19-cr-00080-RJS Document 7 Filed 03/28/19 Page 4 of 4

   Advice of Penalties. (Modified 03/17 UT)                                                                                Page 4 of 4 Pages
                                                  Advice of Penalties and Sanctions
   TO THE DEFENDANT:

             YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

            A violation of any of the foregoing conditions ofrelease may result in the immediate issuance ofa warrant for your arrest, a
   revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
   or both.
            The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
   of not more than ten years, ifthe offense is a felony; or a term of imprisonment of not more than one year, ifthe offense is a
   misdemeanor. This sentence will be in addition to any other sentence.
            Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a
   criminal investigation. It is a crime punishable by up to ten years of imprisonment and a $250,000 fine or both to tamper with a
   witness, victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to
   intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
   significantly more serious if they involve a killing or attempted killing.
            If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
   sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted
   of:
             ( 1)      an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you will be
                       fined not more than $250,000 or imprisoned for not more than 10 years, or both;
             (2)       an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you will be fined
                       not more than $250,000 or imprisoned for not more than five years, or both;
             (3)       any other felony, you will be fined not more than $250,000 or imprisoned not more than two years, or both;
             (4)       a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
             A term of imprisonment imposed for failure to appear or surrender must be in addition to the sentence for any other offense.
   In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of Defendant

            I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
   conditions of release, to appear as directed, and to surrender for service of any sentence imposed. lam awarepfthe penalties and
   sanctions set forth above.




                                                                                                        City and State

                                              Directions to the United States Marshal

   ()()      The defendant is ORDERED released after processing.
   ( )       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that
             the defendant has posted bond and/or complied with all other conditions for release. The defendant must be produced before
             the appropriate judicial officer at the time and place specified, if still in custody.


   Date:               3/nbo17                                                        LJk.~~
                                                                                               Magistrate Judge Evelyn J. Furse

                                                                                              Name and Title of Judicial Officer



WHITE COPY - COURT YELLOW - DEFENDANT              BLUE - U.S. ATTORNEY       PINK - U.S. MARSHAL         GREEN - PRETRIAL SERVICES
